             Case 0:21-cv-00025 Document 1 Filed 02/12/21 Page 1 of 9
                                                                                                                  FILED


Scott P. Klosterman (#6-3081)
WILLIAMS, PORTER, DAY & NEVILLE, P.C.
159 North Wolcott, Suite 400                                                                4:56 pm, 2/12/21
P.O. Box 10700
Casper, WY 82602                                                                         Margaret Botkins
Telephone: (307) 265-0700                                                                 Clerk of Court
Facsimile: (307) 266-2306
E-Mail: sklosterman@wpdn.net
Attorney for Petitioner

                            UNITED STATES DISTRICT COURT                                          FILED




                                                                                               4:56 pm, 2/12/21

                                                                                             Margaret Botkins
                                                                                              Clerk of Court




                            FOR THE DISTRICT OF WYOMING


 MERIT ENERGY OPERATIONS I, LLC,                  )
                                                  )
                        Petitioner,               )
                                                      Case No.     &9)
                                                  )
 v.                                               )
                                                  )
 EASTERN SHOSHONE AND NORTHERN                    )
 ARAPAHO TRIBES,                                  )
                                                  )
                        Respondents.              )



             PETITION TO PARTIALLY VACATE ARBITRATION AWARD

       Merit Energy Operations I, LLC (“Merit”), by and through its undersigned counsel,

respectfully petitions this Court as follows:

                                        INTRODUCTION

       1.      This is a petition to partially vacate an arbitration award issued by the American

Arbitration Association (“AAA”) on November 18, 2020 in Merit Energy Operations I, LLC v.

Eastern Shoshone and Northern Arapaho Tribes, AAA Case No. 01-19-0003-2388 (the

“Arbitration”). A copy of the arbitration award is attached as Exhibit A.
             Case 0:21-cv-00025 Document 1 Filed 02/12/21 Page 2 of 9




       2.      The Arbitration involved claims related to the duration of an oil-and-gas Lease

governing the Circle Ridge Field on the Wind River Reservation in Wyoming (“the Lease”). A

copy of the Lease is attached as Exhibit B.

       3.      Under the Lease, the Lessors—the Northern Arapaho and Eastern Shoshone Tribes

(collectively, the “Tribes”)—provide Merit, a successor of original-Lessee Marathon Oil Company

(“Marathon”), the right to explore, drill, and mine for oil and gas.

       4.      After a twenty-year Primary Term ending on January 1, 2020, the Lease grants

Merit a “preferential right in Lessee to renew the lease for a successive period of ten (10) years

each upon such reasonable terms and conditions as may be agreed to by the parties hereto and

approved by the Secretary, unless otherwise provided by law, upon the expiration of the Primary

Term.” Ex. B § 5.1.

       5.      Among the disputes in this matter was whether Merit had validly exercised its

“preferential right in Lessee to renew the lease” before the conclusion of the Primary Term. Id.

Because the Lease commits any dispute arising under it to arbitration, id. § 20.0.1(i), the parties

submitted the question to arbitration.

       6.      In the Arbitration, Merit sought, among other things, a declaration that it was

entitled to renew the Lease at the conclusion of the Primary Term. By contrast, the Tribes sought

a declaration that the Lease had terminated on January 1, 2020.

       7.      After discovery, briefing, and an evidentiary hearing, the three-arbitrator Panel

issued the final award (the “Arbitration Award”) on November 18, 2020. See generally Ex. A.

       8.      Although Merit disputes numerous aspects of the Arbitration Award, it seeks

vacatur of only a narrow portion of the holding that altered the Lease in a manner that exceeded

the arbitrators’ powers and manifestly disregarded the law. Specifically, Merit seeks vacatur of




                                                  2
             Case 0:21-cv-00025 Document 1 Filed 02/12/21 Page 3 of 9




the Panel’s holding that Merit’s preferential right to renew applies only “vis-à-vis terms offered

by third parties,” id. at 14 (emphasis added)—a qualification absent from the Lease’s text and

unsupported by the arbitration award.

       9.      Section 10 of the Federal Arbitration Act (“FAA”) permits a party to seek vacatur

of an arbitration award in a number of circumstances, including “where the arbitrators exceeded

their powers.” 9 U.S.C. § 10(a)(4).

       10.     The law of the Tenth Circuit likewise permits a party to seek vacatur of an

arbitration award if it is based on a “manifest disregard of the law.” See, e.g., Sheldon v. Vermonty,

269 F.3d 1202, 1206 (10th Cir. 2001) (citation omitted).

       11.     Merit initiates this petition for partial vacatur of the Arbitration Award pursuant to

9 U.S.C. § 10 and the law of the Tenth Circuit.

                                             PARTIES

       12.     Merit is a Delaware limited liability company that owns assets in Wyoming,

including but not limited to the Lease. Merit Energy Company, LLC (“MEC”), is an affiliated

Delaware limited liability company that operates oil and gas assets, including those on the Lease,

on behalf of Merit.

       13.     Both the Northern Arapaho and Eastern Shoshone Tribes are federally recognized

Indian Tribes located on the Wind River Reservation (“the Reservation”).

                                 JURISDICTION AND VENUE

       14.     This Court has jurisdiction over this action under 28 U.S.C. § 1331, as Merit seeks

relief under 9 U.S.C. § 10. Circle Ridge Field is located on Indian tribal land, which is exclusively

regulated by federal law. The Parties entered into the Lease pursuant to the Indian Mineral

Development Act (“IMDA”), 25 U.S.C. § 2101 et seq., the Federal Oil and Gas Royalty

Management Act, 30 U.S.C. § 1701 et seq., and other applicable federal laws and regulations,


                                                  3
             Case 0:21-cv-00025 Document 1 Filed 02/12/21 Page 4 of 9




including but not limited to 43 C.F.R. § 3160 and 30 C.F.R. § 200. Ex. B at 1, 7. The Secretary

of the Interior approved the Lease pursuant to the IMDA. See 25 U.S.C. § 2102(a); Ex. B at 1, 36.

And the Lease’s own choice-of-law provision states that the Lease is governed by applicable

federal law. Ex. B § 23.

       15.     Venue for an action to vacate an arbitration award is proper in any district under

the general venue statute, and thus is proper in this Court. See Cortez Byrd Chips, Inc. v. Bill

Harbert Constr. Co., 529 U.S. 193, 195 (2000).

                                             FACTS

                                    The Circle Ridge Lease

       16.     The Tribes and Marathon Oil Company (“Marathon”) entered into the Lease,

effective January 1, 2000. Ex. B § 1.3.

       17.     In 2016, Merit acquired Marathon’s interest in the Lease, along with other oil and

gas leases and assets in Wyoming, at substantial cost. The relevant tribal authorities approved the

assignment of the Lease in October 2016.

       18.     The Lease grants the lessee—first Marathon, now Merit—the right to explore, drill

and mine for producing oil and gas. Id. § 3.1. In exchange, the Tribes receive, among other

benefits, a $600,000 bonus payment, annual rental payments, and royalty payments based on the

value of the oil and gas produced from the leasehold. Id. § 6.

       19.     The Lease defines a 20-year Primary Term, but also vests “a preferential right in

[Merit] to renew the lease for successive period of ten (10) years each upon such reasonable terms

and conditions as may be agreed to by the parties hereto and approved by the Secretary, unless

otherwise provided by law, upon the expiration of the Primary Term.” Id. § 5.1.

       20.     The Lease further specifies that conflicts arising under it “shall be governed by the

laws of the Shoshone and Northern Arapaho Tribes of the Wind River Reservation, and the laws


                                                 4
              Case 0:21-cv-00025 Document 1 Filed 02/12/21 Page 5 of 9




of the United States, now in effect, or amended or enacted hereafter, as applicable.” Id. § 23. The

Lease also states that the Tribes, as Lessors, “agree[] to abide by and conform to any and all

applicable federal and tribal laws and regulations now or hereafter in force relative to this lease,

including but not limited to the conservation, production, or marketing of Oil and Gas.” Id.

        21.    The Lease commits any dispute between the parties arising under the Lease to

arbitration. Id. § 20.0.1(i). The Lease provides detailed instructions for the selection of arbitrators

and initiation of proceedings and incorporates the American Arbitration Association’s rules for

commercial arbitration. Id. § 20.0.1(ii)-(iii).

                                        Procedural History

        22.    Merit filed an Arbitration Demand on October 11, 2019 seeking, among other

things, a declaration that Merit was entitled to renew the Lease at the conclusion of the Primary

Term.

        23.    On October 28, 2019, the Tribes filed an Answer that denied Merit’s claims in full.

        24.    In December 2019, the parties executed a Stipulation that stated that the Lease

would remain in effect and govern the parties’ conduct until 120 days following the issuance of

the arbitration award. A copy of the Stipulation is attached as Exhibit C.

        25.    The parties each moved for judgment on the pleadings. The Panel denied all

parties’ motions for judgment on the pleadings on March 23, 2020. The parties subsequently

engaged in document discovery, conducted depositions, and submitted pre-trial briefs. The Panel

ultimately held an in-person evidentiary hearing. The parties then submitted post-trial briefing.

                                          The Arbitration Award

        26.    On November 18, 2020, the Panel held that Merit’s preferential right is “not an

absolute right,” but rather, in the event Merit and the Tribes are unable to reach agreement on




                                                  5
              Case 0:21-cv-00025 Document 1 Filed 02/12/21 Page 6 of 9




mutually-acceptable renewal terms, “Merit’s preferential right is a right of first refusal vis-à-vis

any third-party proposals.” Ex. A at 14-15.

       27.     In interpreting Merit’s preferential right to renew, the Panel recognized that the

word “preferential” in Section 5.1 “must be given meaning,” as “‘preference holders have a

superior or priority position against others for the purpose of receiving a grazing permit or lease.’”

Ex. A at 14 (quoting Stewart v. Kempthorne, 554 F.3d 1245, 1248 (10th Cir. 2009)). Thus, the

Panel concluded that the Lease “appropriately gives the Lessee, who has made significant

investment in the Leasehold, a first and/or last right to renew.” Id. But the Panel then explicitly

limited Merit’s renewal right to “vis-à-vis terms offered by third parties”—a qualification absent

from the Lease’s text. Id.; see Ex. B § 5.1. The sole support the Panel offered for that qualification

was an unexplained citation to Allen v. Smylie, 92 Idaho 846 (1969), a non-binding, out-of-

jurisdiction Idaho Supreme Court decision. Ex. A at 14.

       28.     The Panel also concluded that the parties’ Stipulation continues the Lease until 120

days after the issuance of the Arbitration Award. Id. at 32.

       29.     The Panel found that, “in order to give meaning and value to the Lessee’s

preferential right,” Merit must be allowed to match the terms of any third-party lease or contract-

operating agreement submitted within 120 days of the issuance of the Arbitration Award. Id.

       30.     To that end, the Panel directed the Tribes, within 90 days of the issuance of the

Arbitration Award, to provide Merit a copy of any “bona fide new third-party lease or contract

operator agreement they are prepared to accept.” Id. The Panel provided that Merit then has 30

days to elect to match those terms via its preferential right. If Merit chooses not to match the third-

party offer, the Panel stated that the Lease will expire (with the exception of the rights, duties, and

obligations that continue after expiration of the Lease). Id.




                                                  6
             Case 0:21-cv-00025 Document 1 Filed 02/12/21 Page 7 of 9




       31.     The Panel’s holding that Merit’s preferential right to renew applies only “vis-à-vis

terms offered by third parties,” id. at 14 (emphasis added), is particularly consequential to this

case and effectively creates an end-run around Merit’s contractual right. The undisputed evidence

at the arbitration hearing established that the Tribes do intend to continue leasing Circle Ridge

Field. But in order to obviate Merit’s preferential right to renew, the Tribes intend to lease to a

tribal oil-and-gas entity, and that entity (rather than the Tribes itself) would contract with an oil-

and-gas operator.

       32.     Because the tribal oil-and-gas entity is not a “third party” under the terms of the

arbitration award, the Panel’s holding would deprive Merit of its contractual preferential right to

renew. The Panel’s holding thus enables the tribes to end-run around Merit’s preferential right by

inserting language in its holding that is entirely absent from the Lease’s text.

                                      CAUSE OF ACTION

      (Partial Vacatur of Arbitration Award Pursuant to the Federal Arbitration Act,
                                       9 U.S.C. § 10)

       33.     Merit repeats and incorporates each and every allegation contained in the

paragraphs above as if fully set forth herein.

       34.     The FAA, 9 U.S.C. § 10, provides that a party may move to vacate an arbitration

award where “the arbitrators exceeded their powers.” 9 U.S.C. § 10(a)(4).

       35.     The Panel’s ruling that Merit’s preferential right to renew is limited to only “vis-à-

vis any third-party proposals,” Ex. A at 14-15, constitutes a violation of 9 U.S.C. § 10(a)(4)

because the term “third-party” appears nowhere in the Lease’s text.

       36.     The law of the Tenth Circuit likewise authorizes this Court to vacate an arbitration

award if it is in “manifest disregard of the law.” See, e.g., Sheldon, 269 F.3d at 1206 (citation

omitted).




                                                  7
             Case 0:21-cv-00025 Document 1 Filed 02/12/21 Page 8 of 9




       37.     The Panel’s limitation of Merit’s preferential right to renew to only “vis-à-vis any

third-party proposals,” Ex. A at 14-15, is in manifest disregard of the law, as it adds words and

conditions to the Lease that do not exist, and justifies this alteration of the Lease by relying on an

inapposite, nonbinding, and out-of-jurisdiction case.

       38.     This action is timely brought within three months from the date that the Arbitration

Award was issued. See 9 U.S.C. § 12.

       39.     Accordingly, the Arbitration Award should be partially vacated.

WHEREFORE, Merit respectfully requests judgment as follows:

       a)      An order pursuant to 9 U.S.C. § 10 vacating the portion of the November 18, 2020

               Arbitration Award that impermissibly limits Merit’s preferential right to renew to

               only “vis-à-vis any third-party proposals,” Ex. A at 14-15; and

       c)      An order awarding such other and further relief as the Court deems just and proper.

 DATE this 12th day of February , 2021                MERIT ENERGY OPERATIONS I, LLC,
                                                      Petitioner


                                                      /s/ Scott P. Klosterman
                                                      Scott P. Klosterman (#6-3081)
                                                      WILLIAMS, PORTER, DAY & NEVILLE P.C.
                                                      159 N. Wolcott Street, Suite 400
                                                      P.O. Box 10700
                                                      Casper, WY 82602
                                                      Tel: (307) 995-8048
                                                      Fax: (307) 266-2306
                                                      sklosterman@wpdn.net




                                                  8
Case 0:21-cv-00025 Document 1 Filed 02/12/21 Page 9 of 9




                               Daniel T. Donovan, P.C.*
                               Ragan Naresh, P.C.*
                               Erin E. Cady*
                               KIRKLAND & ELLIS LLP
                               1301 Pennsylvania Avenue, N.W.
                               Washington, DC 20004
                               Tel: (202) 389-5000
                               Fax: (202) 389-5200
                               daniel.donovan@kirkland.com
                               ragan.naresh@kirkland.com
                               erin.cady@kirkland.com

                               *pro hac vice motion forthcoming


                               Attorneys for Merit Energy Operations I, LLC,
                               Petitioner




                           9
